DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 12/14/2021.  Claims 1, 13, and 20 have been amended.  Claims 1-20 are currently pending in the present application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "displaying the first identifier" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes that the claim has been amended incorrectly by mistake.  The amended limitation “displaying the first identifier for the first conveyance apparatus location on a display device” in lines 8-9 should be rewritten after “determining a first identifier for the first conveyance apparatus location;” that is currently in line 10.  
Appropriate corrections are required.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi et al. (US 2018/0282118 herein Baldi), and further in view of Hsu (US 10, 197, 401).
Regarding claim 1, Baldi teaches a method of monitoring a conveyance apparatus within a conveyance system, the method comprising:
obtaining a health level of the conveyance system at a first conveyance apparatus location (read as sensory system 205 captures performance and/or other operational data 325 of the elevator system 204; the performance data 325 indicates performance parameters of the elevator system 204 such as location, speed, voltage, vibration, acceleration, noise, jerk, and any other performance parameter of any component of the elevator system 204) (Baldi — [0034], and [0043]);
determining a first identifier for the first conveyance apparatus location (read as the method may include: detecting a location of the user mobile device; and determining an elevator car that triggered the issue report in response to at least one of the issue report and the location of the user mobile device; communication between the device 208 and the controller 206 will allow the controller 206 to determine the location of the device 208 in relation to the elevator system 204 and/or the door system 205; knowing the relative location of the device 208 will allow the controller 206 to 
However, Baldi fails to teach displaying the first identifier for the first conveyance apparatus location on a display device; displaying the health level for the conveyance system at the first conveyance apparatus location with the first identifier on the display device; determining a current location of an individual within the conveyance system; and displaying the location of the individual within the conveyance system on the display device simultaneously with the health level for the conveyance system at the first conveyance apparatus location.
In the related art, Hsu teaches displaying the first identifier for the first conveyance apparatus location on a display device; displaying the health level for the conveyance system at the first conveyance apparatus location with the first identifier on the display device; determining a current location of an individual within the conveyance system; and displaying the location of the individual within the conveyance system on the display device simultaneously with the health level for the conveyance system at the first conveyance apparatus location (read as a system includes one or more position sensors configured to determine a location of a user; one or more display units coupled to the one or more position sensors; and a computer system wherein the computer system is configured to sense a user’s location; display customized 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hsu into the teachings of Baldi for the purpose of providing a dynamic displaying information to a user where a user’s location is sensed and customized information is display to the user at a location that is in proximity to the user, and furthermore, user interface 106 communicates elevator system 100 outputs via the display such as identification confirmation, car assignment, system status, car status, and other relevant information.
Regarding claim 2 as applied to claim 1, Baldi as modified by Hsu further teaches wherein prior to displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device, the method further comprises: normalizing the first identifier for the first conveyance apparatus location to a standard value (read as 
Regarding claim 4 as applied to claim 1, Baldi as modified by Hsu further teaches wherein determining a current location of an individual within the conveyance system, further comprises: detecting a wireless signal of a mobile device being carried by an individual (read as device 208 and the controller 206 may communicate with one another when proximate to one another) (Baldi — [0038]); and determining received signal strength of the mobile device (read as signal strength detection) (Baldi — [0038]); and determining an elevation of the individual in response to the received signal strength of the mobile device (read as communication between the device 208 and the controller 206 will allow the controller 206 to determine the location of the device 208 in relation to the elevator system 204 and/or the door system 205; knowing the relative location of the device 208 will allow the controller 206 to determine what elevator car may have caused a user to submit a maintenance request) (Baldi — [0038]).
Regarding claim 5 as applied to claim 1, Baldi as modified by Hsu further teaches wherein determining a current location of an individual within the conveyance system, further comprises: determining that the individual is currently located within the conveyance apparatus; determining a current location of the conveyance apparatus; and determining that the current location of the individual is equivalent to the current location of the conveyance apparatus (read as a location of the user mobile 
Regarding claim 6 as applied to claim 1, Baldi as modified by Hsu further teaches wherein the current location of the individual is located at the first conveyance apparatus location (Baldi — [0046]).
Regarding claim 7 as applied to claim 1, Baldi as modified by Hsu further teaches wherein the current location of the individual is not located at the first conveyance apparatus location (read as the controller 26 may establish communication with a device 208 that is outside the building 202) (Baldi — [0038]).
Regarding claim 8 as applied to claim 1, Baldi as modified by Hsu further teaches obtaining a health level of the conveyance system at a second conveyance apparatus location; determining a second identifier for the second conveyance apparatus location; and displaying the health level for the conveyance system at the second conveyance apparatus location and the second identifier for the second conveyance apparatus location on a display device (read as sensory system 205 captures performance and/or other operational data 325 of a second/other elevator car (204-2, 204-n); the service and maintenance screen 301 may include a known issues section 308 to display issues with the second/other elevator car (204-2, 204-n)) (Baldi — Figure 2, [0034], [0040], and [0042]).
claim 10 as applied to claim 8, Baldi as modified by Hsu further teaches wherein the current location of the individual is located at the second conveyance apparatus location (Baldi — [0046]).
Regarding claim 11 as applied to claim 8, Baldi as modified by Hsu further teaches wherein the current location of the individual is not located at the second conveyance apparatus location (read as the controller 26 may establish communication with a device 208 that is outside the building 202) (Baldi — [0038]).
Regarding claim 12 as applied to claim 1, Baldi as modified by Hsu further teaches wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (Baldi — Figure 1, and [0032]).

Regarding claim 13, Baldi teaches a computer program product embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
obtaining a health level of the conveyance system at a first conveyance apparatus location (read as sensory system 205 captures performance and/or other operational data 325 of the elevator system 204) (Baldi — [0034]);
determining a first identifier for the first conveyance apparatus location (read as sensor system 205 detects performance for an elevator system 204, the elevator system 204 may include one or more elevator cars; sensor system 205 may include more than one sensors that indicate performance parameters such as location, speed, 
However, Baldi fails to teach displaying the first identifier for the first conveyance apparatus location on a display device; displaying the health level for the conveyance system at the first conveyance apparatus location with the first identifier on the display device; determining a current location of an individual within the conveyance system; and displaying the location of the individual within the conveyance system on the display device simultaneously with the heath level for the conveyance system at the first conveyance apparatus location.
In the related art, Hsu teaches displaying the first identifier for the first conveyance apparatus location on a display device; displaying the health level for the conveyance system at the first conveyance apparatus location with the first identifier on the display device; determining a current location of an individual within the conveyance system; and displaying the location of the individual within the conveyance system on the display device simultaneously with the heath level for the conveyance system at the first conveyance apparatus location (read as a system includes one or more position sensors configured to determine a location of a user; one or more display units coupled to the one or more position sensors; and a computer system wherein the computer system is configured to sense a user’s location; display customized information to the user in proximity to the user; User interface 106 communicates elevator system 100 outputs via display 110; Display 110 may be a physical display that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hsu into the teachings of Baldi for the purpose of providing a dynamic displaying information to a user where a user’s location is sensed and customized information is display to the user at a location that is in proximity to the user, and furthermore, user interface 106 communicates elevator system 100 outputs via the display such as identification confirmation, car assignment, system status, car status, and other relevant information.
Regarding claim 14 as applied to claim 13, Baldi as modified by Hsu further teaches wherein prior to displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device, the operations further comprises: normalizing the first identifier for the first conveyance apparatus location to a standard value (read as persons entering the building 202 may enter at a lobby floor and may go to a 
Regarding claim 16 as applied to claim 13, Baldi as modified by Hsu further teaches wherein determining a current location of an individual within the conveyance system, further comprises: detecting a wireless signal of a mobile device being carried by an individual (read as device 208 and the controller 206 may communicate with one another when proximate to one another) (Baldi — [0038]); and determining received signal strength of the mobile device (read as signal strength detection) (Baldi — [0038]); and determining an elevation of the individual in response to the received signal strength of the mobile device (read as communication between the device 208 and the controller 206 will allow the controller 206 to determine the location of the device 208 in relation to the elevator system 204 and/or the door system 205; knowing the relative location of the device 208 will allow the controller 206 to determine what elevator car may have caused a user to submit a maintenance request) (Baldi — [0038]).
Regarding claim 17 as applied to claim 13, Baldi as modified by Hsu further teaches wherein determining a current location of an individual within the conveyance system further comprises: determining that the individual is currently located within the conveyance apparatus; determining a current location of the conveyance apparatus; and determining that the current location of the individual is equivalent to the current location of the conveyance apparatus (read as a location of the user mobile device 208a may be tracked in order to determine what elevator car the user mobile device 208a 
Regarding claim 18 as applied to claim 13, Baldi as modified by Hsu further teaches wherein the current location of the individual is located at the first conveyance apparatus location (Baldi — [0046]).
Regarding claim 19 as applied to claim 13, Baldi as modified by Hsu further teaches wherein the operations further comprise: obtaining a health level of the conveyance system at a second conveyance apparatus location; determining a second identifier for the second conveyance apparatus location; and displaying the health level for the conveyance system at the second conveyance apparatus location and the second identifier for the second conveyance apparatus location on a display device (read as sensory system 205 captures performance and/or other operational data 325 of a second/other elevator car (204-2, 204-n); the service and maintenance screen 301 may include a known issues section 308 to display issues with the second/other elevator car (204-2, 204-n)) (Baldi — Figure 2, [0034], [0040], and [0042]).

Regarding claim 20, Baldi teaches a system for monitoring a conveyance apparatus within a conveyance system, the system comprising:
a processor (read as processor 250b) (Baldi — Figure 1, and [0037]); and
a memory (read as memory 2582b) (Baldi — Figure 1, and [0037]) comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:

determining a first identifier for the first conveyance apparatus location (read as sensor system 205 detects performance for an elevator system 204, the elevator system 204 may include one or more elevator cars; sensor system 205 may include more than one sensors that indicate performance parameters such as location, speed, voltage, vibration, acceleration, noise, deceleration, jerk, and any other performance parameters of any component of the elevator system 204) (Baldi — Figure 2, Figure 3, Figure 4, and [0040]-[0043]).
However, Baldi fails to teach displaying the first identifier for the first conveyance apparatus location on a display device; displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device; determining a current location of an individual within the conveyance system; and displaying the location of the individual within the conveyance system on the display device.
In the related art, Hsu teaches displaying the first identifier for the first conveyance apparatus location on a display device; displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device; determining a current location of an individual within the conveyance system; and displaying the location of the individual within the conveyance system on the display device (read as a system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hsu into the teachings of Baldi for the purpose of providing a dynamic displaying information to a user where a user’s location is sensed and customized information is display to the user at a location that is in proximity to the user, and furthermore, user interface 106 communicates elevator system 100 outputs via the display such as identification confirmation, car assignment, system status, car status, and other relevant information.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi et al. (US 2018/0282118 herein Baldi), in view of Hsu (US 10, 197, 401), and further in view of Kusserow (US 10,183,837 B2).
Regarding claim 3 as applied to claim 1, Baldi as modified by Hsu teaches the conveyance system.
However, Baldi as modified by Hsu fails to teach wherein determining a current location of an individual within the conveyance system, further comprises: detecting an ambient air pressure proximate the individual; and determining an elevation in response to the ambient air pressure.
In the related art, Kusserow teaches wherein determining a current location of an individual within the conveyance system, further comprises: detecting an ambient air pressure proximate the individual; and determining an elevation in response to the ambient air pressure (read as air-pressure sensor and a position sensor which can determine ambient air pressure and elevation can be used) (Kusserow — Figure 1a, Figure 1b, column 5 lines 27-32, and column 6 lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kusserow into the teachings of Baldi as modified by Hsu for the purpose of exchanging data such as air-pressure data and position data between one unit of an elevator system and a monitoring unit of a service center locationally remote from the elevator system.
Regarding claim 15 as applied to claim 13, Baldi as modified by Hsu teaches the conveyance system.

In the related art, Kusserow teaches wherein determining a current location of an individual within the conveyance system further comprises: detecting an ambient air pressure proximate the individual; and determining an elevation in response to the ambient air pressure (read as air-pressure sensor and a position sensor which can determine ambient air pressure and elevation can be used) (Kusserow — Figure 1a, Figure 1b, column 5 lines 27-32, and column 6 lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kusserow into the teachings of Baldi as modified by Hsu for the purpose of exchanging data such as air-pressure data and position data between one unit of an elevator system and a monitoring unit of a service center locationally remote from the elevator system.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648